 

Exhibit 10.3

 

AMENDMENT #8 TO LEASE

 

1.   Parties.

 

This Amendment, dated as of November 6, 2001, is between Andover Mills Realty
Limited Partnership (“Landlord”) and CMGI, Inc. (“Tenant”).

 

2.   Recitals.

 

2.1    Landlord and Tenant have entered into Lease, dated as of April 12, 1999,
for space in Brickstone Square in Andover, Massachusetts (as now or hereafter
amended, the “Lease”). Unless otherwise defined, terms used in this Amendment
have the same meanings as those used in the Lease.

 

2.2    Tenant wishes to lease a designated portion of the Premises as shown in
Exhibit “B-8” attached hereto and incorporated herein (the “Specified Surplus
Space”), with a rentable area agreed to contain 26,053 square feet, to Cambridge
Soundworks, Inc., or one of its affiliates (the “New Tenant”), and has requested
Landlord’s help in the leasing and buildout process. In order to accomplish this
and other matters, for $10.00 and other good and valuable consideration, the
receipt and sufficiency of which is acknowledged, the parties agree and the
Lease is amended as follows as of the date hereof, notwithstanding anything to
the contrary:

 

3.   Amendments.

 

3.1    For a term of six (6) months from the date of this Amendment (the
“Surplus Term”), in order to help Tenant lease the Surplus Space, Tenant grants
to Landlord the ongoing right from time to time to market and show the Surplus
Space and negotiate and enter into a new lease with the New Tenant for the
Specified Surplus Space (the “New Lease”), with a term of between five (5) and
ten (10) years plus any extensions, and “Buildout Costs” and “New Tenant Costs”
as set forth in Section 3.2(a) below. Landlord has no obligation to exercise any
of these rights. The “Buildout Costs” means Landlord’s good faith estimate of
the third-party hard and soft costs of the improvements, modifications, and
tenant allowances to be performed and/or paid for by the lessor in connection
with or as a result of the initial buildout of Specified Surplus Space under
that New Lease (the “Buildout”).

 

3.2    If Landlord enters in to the New Lease for the Specified Surplus Space
per Section 3.1, Landlord will notify Tenant in writing, and then:

 

(a)    Within fifteen (15) days thereafter, Tenant will pay to or as directed by
Landlord the approved Buildout Costs for that New Lease as described in Section
3.1 above, and leasing commissions for that New Lease (collectively, the “New
Tenant Costs”) for ultimate payment by Landlord to the parties entitled thereto
as and when due, in addition to any rent payable by Tenant under the Lease.
Subject to the terms of this Amendment, the New Tenant Costs payable by Tenant
hereunder will not exceed Eight Hundred Eighty-five Thousand Eight Hundred Two
Dollars ($885,802).



--------------------------------------------------------------------------------

 

(b)    Within thirty (30) days thereafter, Tenant will remove all of Tenant’s
Property from the Specified Surplus Space and surrender vacant possession of the
Specified Surplus Space to Landlord in the condition required by the Lease.
Tenant’s Property not removed by that date will be deemed abandoned by Tenant in
favor of Landlord. If the New Lease is validly terminated before the “Start
Date” (defined below), possession of the Specified Surplus Space will be
returned to Tenant in its then “as-is” state and will continue to be part of the
Premises subject to all of the terms of the Lease, Landlord will deliver to
Tenant (or credit against rent owed by Tenant under the Lease) any security
deposit from the New Tenant that has been delivered to and may be retained and
applied Landlord under that New Lease, and Landlord will cooperate reasonably
with Tenant (at no cost or Liabilities to Landlord) in Tenant’s enforcement of
any claims against the New Tenant under that New Lease.

 

(c)    Landlord will supervise the performance of the Buildout to be performed
by the lessor under that New Lease, and at Tenant’s request in each instance
will reasonably cooperate with and periodically report to Tenant to keep Tenant
informed as to the status of the Buildout, all at no additional charge to
Tenant. As consideration for Landlord’s agreement above, Tenant hereby waives
and releases all claims of any type that it may have against Landlord or any of
its affiliated persons or entities in connection with the Buildout (excluding
any contractors or subcontractors), except for claims of Tenant resulting from
Landlord’s failure to pay or cause to be paid any Buildout Costs in excess of
those for which Tenant is responsible hereunder. Subject to the foregoing,
Landlord will cooperate reasonably with Tenant (at no cost or liability to
Landlord) if Tenant wishes to assert claims against others in connection with
the Buildout. In addition to any other rights of Landlord, Tenant acknowledges
and agrees that Landlord, the New Tenant and their respective professionals,
contractors, subcontractors and representatives will have the right to perform
the Buildout and to enter the Specified Surplus Space and other necessary areas
of the Premises as may be necessary in connection therewith. Subject to Section
3.2(b) above, once the New Lease is entered into Landlord will have no
obligations to Tenant with respect to that Specified Surplus Space and Tenant
will have no rights therein except as are specifically set forth herein. Subject
to Section 3.4 below, Tenant’s surrender of possession and/or the performance of
the Buildout will not be deemed to be a termination of the Lease in whole or in
part nor will they operate to relieve, reduce or waive any of Tenant’s
obligations under the Lease with respect to the payment of rent or otherwise.

 

(d)    Tenant will not be responsible for any costs for the New Lease in excess
of the New Tenant Costs per Section 3.2(a) above unless Tenant fails to pay the
New Tenant Costs or fails to vacate and surrender possession of space as and
when required, or otherwise defaults hereunder or under the rest of the Lease.
Tenant acknowledges and agrees that its timely payment in full of the New Tenant
Costs and its surrender of vacant possession as and when required are material
inducements to Landlord to enter into this Amendment, and Tenant’s failure to do
so will be a default under the Lease, and in addition to any other rights and
remedies of Landlord, Tenant will be responsible for any Liabilities incurred by
Landlord under that New Lease and/or in connection with that Specified Surplus
Space resulting therefrom.

 

2



--------------------------------------------------------------------------------

 

3.3    [INTENTIONALLY OMITTED]

 

3.4    Subject to the terms hereof, and despite the entry into the New Lease and
the earlier surrender of possession, the Lease will continue for the Specified
Surplus Space until the “Start Date” for that New Lease. The “Start Date” for
that New Lease will be the date that the New Tenant under that New Lease accepts
the Specified Surplus Space and occupies a substantial part of that space to
conduct business, or the rent commencement date occurs under that New Lease,
whichever is earlier. As of the Start Date: (a) the Lease will terminate and
expire as to that Specified Surplus Space only (and no other space) and the
agreed rentable area of the remainder of the Premises will be reduced by the
rentable area of that Specified Surplus Space; (b) Tenant’s parking rights under
the Lease will be reduced by 78 vehicles (26 of which will be assigned spaces),
as shown in Exhibit “A-8” attached hereto; and (c) provided that Tenant has
complied with Sections 3.2(a) and (b) above and is not otherwise in default,
Tenant’s Percentage will be reduced by 2.77% and Tenant’s obligation to pay rent
for that Specified Surplus Space for periods thereafter will terminate.

 

3.5    Amendment #6 to Lease, dated 4/17/2001, and Amendment #7 to Lease, dated
4/18/2001, both are deleted from the Lease and are null and void.

 

3.6    As a material inducement to Tenant to enter into this Amendment, Landlord
agrees that, as of the date hereof, Tenant owes no amounts to Landlord except
the rent due under the Lease and Tenant is not, to Landlord’s knowledge, in
default under the Lease.

 

3.7    As a material inducement to Landlord to enter into this Amendment, Tenant
agrees that, as of the date hereof, Landlord owes no amounts to Tenant under the
Lease and Landlord is not, to Tenant’s knowledge, in default under the Lease,
and Tenant agrees, represents and warrants to Landlord that: Tenant has not
leased, subleased, assigned or conveyed the Specified Surplus Space or its
interests therein to anyone else and has not employed or engaged any brokers or
agents in connection therewith or in connection with this Amendment, and in
either case will not (and will not have the right or power to) do so during the
Surplus Term.

 

3.8    The Lease remains in full force and effect, and except as set forth in
this Amendment, the Lease remains unchanged. Time is of the essence in this
Amendment and the rest of the Lease and holding over will not be permitted.
Except for the representations and warranties specifically set forth in this
Amendment, neither party has made nor relied on any representations and
warranties of any type, express or implied, in connection with this Amendment or
its subject matter. Landlord and Tenant are not partners or joint venturers nor
are they agents of each other. Landlord will not be deemed to have assumed any
of Tenant’s Liabilities by reason of Landlord’s exercise of or failure to
exercise any of its rights hereunder or under the rest of the Lease, and
Landlord is under no obligation to exercise any of its rights hereunder or to
exercise them in any particular manner, including, without limitation, showing,
marketing or negotiating for the lease of any of the Specified Surplus Space.
Notwithstanding anything to the contrary, and without limiting the generality of
the foregoing, Landlord may in its sole and absolute discretion show, market,
negotiate or lease any or all of its own space in the Project to or with
existing New Tenant or other prospective tenants before, during, after or in
lieu of showing, marketing, negotiating or leasing any of the Specified Surplus
Space, regardless of

 

3



--------------------------------------------------------------------------------

 

the effect on the leasing of the Specified Surplus Space, and without incurring
any Liabilities to Tenant or anyone else. On Landlord’s written request from
time to time, Tenant will promptly execute and deliver to Landlord amendments to
this Lease and/or the existing Notice of Lease evidencing the termination of the
Lease with respect to the Specified Surplus Space and the other matters provided
for in this Amendment. Tenant’s failure to execute and deliver such amendments
will not be a condition to the effectiveness of such termination and the other
matters provided for in this Amendment.

 

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Amendment as of the date in Article 1 above.

 

CMGI, INC., a Delaware corporation

     

Andover Mills Realty Limited Partnership,

a Massachusetts limited partnership

By:

 

/s/    George A. McMillan        

--------------------------------------------------------------------------------

     

By:

 

/s/    Martin Spagat        

--------------------------------------------------------------------------------

   

**Signature of Reporting Person**

Name:

Title:

Authorized Signature

         

**Signature of Reporting Person**

Name:

Title:

Authorized Signature

 

 

4